DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-9, none of the prior art teaches or suggests, alone or in combination, a device, comprising: a first gate structure laterally between the first source/drain regions, and first gate spacers respectively directly contacting opposite sidewalls of the first gate structure; and the second transistor comprising second source/drain regions, a second gate structure laterally between the second source/drain regions, and second gate spacers respectively directly contacting opposite sidewalls of the second gate structure, wherein the second source/drain regions of the second transistor have a maximal width greater than a maximal width of the first source/drain regions of the first transistor, but the second gate spacers of the second transistor have a thickness less than a thickness of the first gate spacers.
With respect to claims 10-17, none of the prior art teaches or suggests, alone or in combination, a device, comprising: a plurality of first gate spacers directly contacting sidewalls of the plurality of first gate structures, respectively; and a plurality of second gate spacers directly contacting sidewalls of the plurality of second gate structures, respectively, wherein the plurality of second gate spacers are thinner than the plurality of first gate spacers, and the substrate has an implantation species under the plurality of second gate spacers but absent under the plurality of first gate spacers.
With respect to claims 18-20, none of the prior art teaches or suggests, alone or in combination, a device, comprising: a first transistor within a first device region of a substrate, the first transistor comprising a first gate structure, a first source region, a first drain region, and first gate spacers, wherein the first source region and the first drain region are on opposite sides of the first gate structure and are spaced from the first gate structure by the first gate spacers, respectively; a second transistor within a second device region of the substrate, the second transistor comprising a second gate structure, a second source region, a second drain region, and second gate spacers, wherein the second source region and the second drain region are on opposite sides of the second gate structure and spaced from the second gate structure by the second gate spacers, respectively, wherein the first gate spacers overlap top surfaces of the first source region and the first drain region, but the second gate spacers do not overlap top surfaces of the second source region and the second drain regions; wherein the first source region and the first drain region are both narrower than the second source region and the second drain region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818